DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. The Examiner has reviewed the Applicant’s arguments/remarks in light of the most recent claim language, and believes the previous rejection of record should remain upheld.
To begin, it appears as though the Applicant is arguing over the claim limitation reciting, “instruction to group with one or more WPTSs to collaborate to transmit wireless power to a wireless power receiver client (WPRC)… is based on… an ability of the WPTS and a respective ability of each of the one or more WPTSs to contribute to fulfilling the power demand of the WPRC for the amount of power.” The Applicant argues that Hyde fails to teach said limitation, as well as the NFOA admits that Kim fails to disclose said feature. The Examiner respectfully disagrees. As was previously presented in the most recent NFOA, the Examiner states that Kim fails to explicitly recite that the WPRC instruction is based on a power demand of the WPRC for an amount of power. Stated another way, while Kim discloses instructing a group of wireless power transmitters to collaborate to transmit wireless power to a wireless power receiver based upon a received beacon signal transmitted from the wireless power receiver, Kim fails to explicitly state that said signal include a power demand for an amount of power. Prior art Hyde was relied upon, in combination with the teachings of Kim, to show that it is well-known in the requested power characteristics, among other things). The Applicant is also reminded that, in response to Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For these reasons, inter alia, the Examiner believes the previous rejection of record should remain upheld, as it is believed that the teachings of Modified Kim currently read upon the most recent claim language. Furthermore, as will be addressed below, there appears to be an issue of new matter, as the most recent claim amendments appear to lack support within the Applicant’s Specification and disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 11 have each been amended to recite, “wherein the respective ability of each of the one or more WPTSs is based at least in part on a remaining headroom of available power beyond a power load level provided by the respective WPTS to at least one other WPRC,” which does not appear to have support within the Applicant’s Specification or previously listing of claims. It is unclear what is intended by the phrase “a remaining headroom” as there does not appear to be support as previously stated. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.









Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Independent claims 1 and 11 have each been amended so as to recite the phrase, “wherein the respective ability of each of the one or more WPTSs is based at least in part on a remaining headroom of available power beyond a power load level provided by the respective WPTS to at least one other WPRC,” which does not appear to have support within the Applicant’s Specification or previously listing of claims. It is unclear what is intended by the phrase “a remaining headroom” as there does not appear to be support as previously stated. For the sake of expediting prosecution, the Examiner will interpret said phrase as referring to a remaining amount of power associated with the wireless power transmitters based upon the maximum output levels of the wireless power transmitters and the initial outputs of the respective wireless power transmitters. 
Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-3, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/208130 A1) in view of Hyde et al. (U.S. Patent Publication Number 2010/0079008)
Regarding Claim 1:
Kim et al. discloses a method performed by a wireless power transmission system (WPTS) (Fig.’s 1, 3-5, 9, etc. showing wireless power transmission system with a plurality of wireless power transmitters 100), the method comprising: receiving an instruction to group with one or more WPTSs to collaborate to transmit wireless power to a wireless power receiver client (WPRC) (Fig.’s 1, 3-5, 9, etc., wireless power transmitters 100 for receiving a beacon signal from the power receiver 200, said beacon signal providing a variety of information including a requirement for the various wireless power transmitters 100a, 100b, 100c, 100d, etc. to communicate with each other through communication interface unit 140 so as to collaborate with one another; see, for example, paragraphs 0063-0070), wherein the instruction is based on a location of the WPRC, and an ability of the WPTS and a respective ability of each of the one or more WPTSs to contribute, wherein the respective ability of each of the one or more WPTSs is based at least in part on a remaining headroom of available power beyond a power load level provided by the respective WPTS to at least one other WPRC (Fig.’s 1, 3-5, 9, etc., wireless power transmitters 100 for receiving a beacon signal from the power receiver 200, said beacon signal providing a variety of information including a requirement for the various wireless power transmitters 100a, 100b, 100c, 100d, etc. to communicate with each other through communication interface unit 140 so as to collaborate with one another; see, for example, paragraphs 0063-0070 which disclose analyzing the received beacon signal so as to determine the location of the power receiver, and in turn control the power output to be delivered from the plurality of wireless power transmitters in such a manor so as to scale their respective power outputs. See also paragraphs 0065-0069, etc., which disclose determining available power associated with each wireless power transmitter dependent upon the maximum output Pt, and the initial output, thereby allowing the power transmitted to be scalably adjusted); and receiving an indication of a clock (Fig.’s 1, 3-5, 9, etc., wireless power transmitters 100a-d receive a beacon signal from the power receiver 200 via array antenna 110 so as to communicate with one another to form a collaborative system. In turn said power transmitters, on the basis of received and transmitted beacon/communication signals, the plurality of wireless power transmitters “must perform mutual time synchronization.”; see, for example, paragraphs 0055-0056, 0087, etc. which disclose how the plurality of transmitters are receiving beacon signals from the power receiver, as well as transmitting and receiving communications between one another, said communications indicative of necessary phase adjustments which are further used to determine a time point for said phase adjustments, thereby allowing for mutual time synchronization between the plurality of wireless power transmitters and creating efficient distributed beamforming in the cooperative wireless power transmission system. Said synchronization between the multiple wireless power transmitters 100 is “very important”); adjusting a phase offset of a local oscillator based on the indication of the clock (Fig.’s 1, 3-5, 8-9, etc., digital signal processor 130, RF signal processing unit 120 of the plurality of wireless power transmitters comprising a local oscillator and phase shifters as shown within figure 8, and their related discussion; see, for example, paragraphs 0048, 0051-0057, 0076, 0090, etc. which disclose the DSP 130 controls RF signal processor 120, including the local oscillator, so as to adjust the phase offset of the output power signal based on the beacon/communication signals received from the plurality of wireless power transmitters); and providing wireless power to the WPRC in (Fig.’s 1, 3-5, 8-9, etc. wireless power transmitters 100a-d work together so as to form a cooperative wireless power transmission system for providing power to the power receiver 200, and their related discussion; see, for example, paragraphs 0042-0044, 0046-0048, 0057-0066, 0069-0076, 0090, claim 1, etc.), wherein the wireless power is transmitted based on the adjusted phase offset (Fig.’s 1, 3-5, 8-9, etc. wireless power transmitters 100a-d work together so as to adjust the phase offset of the output power signal based on the beacon/communication signals, thereby synchronizing phases so as to further form a cooperative wireless power transmission system for providing power to the power receiver 200, and their related discussion; see, for example, paragraphs 0042-0044, 0046-0048, 0051-0066, 0069-0076, 0090, claim 1, claim 4, etc.). While Kim teaches transmitting power to a wireless power receiver client, Kim fails to explicitly teach the WPRC instruction is based on a power demand of the WPRC for an amount of power.
However, in an attempt to expedite prosecution, Hyde et al. discloses a method comprising: receiving an instruction with one or more WPTSs to collaborate to transmit wireless power to a wireless power receiver client (WPRC) (Fig.’s 5-6, power beaming units 92,94, decision unit 100, receiver 98, steps 122-124, etc., and their related discussion; see, for example, paragraphs 0065-0070 which disclose the system receiving a request for power from a receiving unit, as well as selecting one or more power beaming units to respond to the request), wherein the instruction is based on a location of the WPRC, a power demand of the WPRC for an amount of power, and an ability of the WPTS and a respective ability of each of the one or more WPTSs to contribute to fulfilling the power demand of the WPRC for the amount of power (Fig.’s 5-6, power beaming units 92,94, decision unit 100, receiver 98, steps 122-124, etc., and their related discussion; see, for example, paragraphs 0065-0070 which disclose the request for power may include location information, as well as requested power characteristics including quantity, type, wavelength, etc., and further discuss the operations of decision unit 100 so as to determine which power beaming units may need to be selected to meet the power demands of the receiver). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim to incorporate a power demand for an amount of power, as taught within Hyde, so as to communicate a power need, while also communicating power transmission parameters in relation to potentially receiving said power, thereby creating an efficient system capable in which power transmission may be controlled in such a manner so as to potentially avoid excessive or unnecessary power transmission. 
Regarding Claim 11:
Kim et al. discloses a wireless power transmission system (WPTS) (Fig.’s 1, 3-5, 9, etc. showing wireless power transmission system with a plurality of wireless power transmitters 100) comprising: a receiver (Fig.’s 1, 3-5, 9, etc., wireless power transmitters 100 having array antenna 110 for receiving beacon/communication signals from power receiver 200 as well as various power transmitters of the system, and their related discussion; see, for example, paragraphs 0053-0056, 0063-0070, etc.) configured to: receive an instruction to group with one or more WPTSs to collaborate to transmit wireless power to a wireless power receiver client (WPRC), wherein the respective ability of each of the one or more WPTSs is based at least in part on a remaining headroom of available power beyond a power load level provided by the (Fig.’s 1, 3-5, 9, etc., wireless power transmitters 100 for receiving a beacon signal from the power receiver 200, said beacon signal providing a variety of information including a requirement for the various wireless power transmitters 100a, 100b, 100c, 100d, etc. to communicate with each other through communication interface unit 140 so as to collaborate with one another; see, for example, paragraphs 0063-0070 which disclose analyzing the received beacon signal so as to determine the location of the power receiver, and in turn control the power output to be delivered from the plurality of wireless power transmitters in such a manor so as to scale their respective power outputs. See also paragraphs 0065-0069, etc., which disclose determining available power associated with each wireless power transmitter dependent upon the maximum output Pt, and the initial output, thereby allowing the power transmitted to be scalably adjusted); and receive an indication of a clock (Fig.’s 1, 3-5, 9, etc., wireless power transmitters 100a-d receive a beacon signal from the power receiver 200 via array antenna 110 so as to communicate with one another to form a collaborative system. In turn said power transmitters, on the basis of received and transmitted beacon/communication signals, of the plurality of wireless power transmitters “must perform mutual time synchronization.”; see, for example, paragraphs 0055-0056, 0087, etc. which disclose how the plurality of transmitters are receiving beacon signals from the power receiver, as well as transmitting and receiving communications between one another, said communications indicative of necessary phase adjustments which are further used to determine a time point for said phase adjustments, thereby allowing for mutual time synchronization between the plurality of wireless power transmitters and creating efficient distributed beamforming in the cooperative wireless power transmission system. Said synchronization between the multiple wireless power transmitters 100 is “very important”); a local oscillator configured to adjust its phase offset based on the indication of the clock (Fig.’s 1, 3-5, 8-9, etc., digital signal processor 130, RF signal processing unit 120 of the plurality of wireless power transmitters comprising a local oscillator and phase shifters as shown within figure 8, and their related discussion; see, for example, paragraphs 0048, 0051-0057, 0076, 0090, etc. which disclose the DSP 130 controls RF signal processor 120, including the local oscillator, so as to adjust the phase offset of the output power signal based on the beacon/communication signals received from the plurality of wireless power transmitters); and a transmitter configured to provide wireless power to the WPRC in collaboration with the one or more WPTSs (Fig.’s 1, 3-5, 8-9, etc. wireless power transmitters 100a-d work together so as to form a cooperative wireless power transmission system for providing power to the power receiver 200, and their related discussion; see, for example, paragraphs 0042-0044, 0046-0048, 0057-0066, 0069-0076, 0090, claim 1, etc.), wherein the wireless power is transmitted based on the adjusted phase offset (Fig.’s 1, 3-5, 8-9, etc. wireless power transmitters 100a-d work together so as to adjust the phase offset of the output power signal based on the beacon/communication signals, thereby synchronizing phases so as to further form a cooperative wireless power transmission system for providing power to the power receiver 200, and their related discussion; see, for example, paragraphs 0042-0044, 0046-0048, 0051-0066, 0069-0076, 0090, claim 1, claim 4, etc.)
However, in an attempt to expedite prosecution, Hyde et al. discloses a receiver configured to: receive an instruction to group with one or more WPTSs to collaborate to transmit wireless power to a wireless power receiver client (WPRC) (Fig.’s 5-6, power beaming units 92,94, decision unit 100, receiver 98, steps 122-124, etc., and their related discussion; see, for example, paragraphs 0065-0070 which disclose the system receiving a request for power from a receiving unit, as well as selecting one or more power beaming units to respond to the request), wherein the instruction is based on a location of the WPRC, a power demand of the WPRC for an amount of power, and an ability of the WPTS and a respective ability of each of the one or more WPTSs to contribute to fulfilling the power demand of the WPRC for the amount of power (Fig.’s 5-6, power beaming units 92,94, decision unit 100, receiver 98, steps 122-124, etc., and their related discussion; see, for example, paragraphs 0065-0070 which disclose the request for power may include location information, as well as requested power characteristics including quantity, type, wavelength, etc., and further discuss the operations of decision unit 100 so as to determine which power beaming units may need to be selected to meet the power demands of the receiver)
Regarding Claims 2 and 12:
Modified Kim teaches the limitations of the preceding claims 1 and 11, respectively. Modified Kim, in further view of Kim, discloses further comprising forming a virtual WPTS with the one or more WPTS (Fig.’s 1, 5-6, 9, etc., wireless power transmitters 100a-d collaborating together so as to provide a total sum of power to the power receiver 200, and their related discussion; see, for example, paragraphs 0042-0044, 0046-0048, 0057-0066, 0069-0076, 0090, claim 1, etc. which disclose the plurality of wireless power transmitters being distributedly arranged at various locations to transmit energy beamforming based power signals towards a singular wireless power receiver).
Regarding Claims 3 and 13:
Modified Kim teaches the limitations of the preceding claims 1 and 11, respectively. Modified Kim, in further view of Kim, discloses further comprising the WPTS transmitting sequential transmissions each with a respective incremented phase shift to determine the adjusted phase offset that aligns with transmissions from the one or more WPTSs (Fig.’s 1, 3-5, 8-9, etc., digital signal processor 130, RF signal processing unit 120 of the plurality of wireless power transmitters comprising a local oscillator and phase shifters as shown within figure 8, and their related discussion; see, for example, paragraphs 0048, 0051-0057, 0076, 0090, etc. which disclose the DSP 130 controls RF signal processor 120, including the local oscillator, so as to adjust the phase offset of the output power signal based on the beacon/communication signals received from the plurality of wireless power transmitters)
Regarding Claims 5 and 15:
Modified Kim teaches the limitations of the preceding claims 1 and 11, respectively. Modified Kim, in further view of Kim, discloses wherein the indication of a clock indicates a clock from a plurality of clock sources to use as a common clock (Fig.’s 1, 3-5, 9, etc., wireless power transmitters 100a-d each receiving a beacon signal from the power receiver 200 via array antenna 110 so as to further communicate with one another to form a collaborative system. In turn said power transmitters, on the basis of received and transmitted beacon/communication signals, of the plurality of wireless power transmitters “must perform mutual time synchronization” so as to coordinate each wireless power transmitter timing source with a common timing source; see, for example, paragraphs 0055-0056, 0087, etc. which disclose how the plurality of transmitters are receiving beacon signals from the power receiver, as well as transmitting and receiving communications between one another, said communications indicative of necessary phase adjustments which are further used to determine a time point for said phase adjustments, thereby allowing for mutual time synchronization between the plurality of wireless power transmitters and creating efficient distributed beamforming in the cooperative wireless power transmission system. Said synchronization between the multiple wireless power transmitters 100 is “very important”).
Regarding Claims 6 and 16:
Modified Kim teaches the limitations of the preceding claims 5 and 15, respectively. Modified Kim, in further view of Kim, discloses wherein the indication of a clock indicates a central controller board clock source (Fig.’s 1, 3-5, 9-10, wireless power transmitters 100a-d each receiving a beacon signal from the power receiver 200 via array antenna 110 so as to further communicate with one another to form a collaborative system. Said system further configured to establish a master wireless power transmitter, such as power transmitter 100a, whereby said master wireless power transmitter 100a is responsible for managing phase synchronization between the wireless power transmitters, and transmit its phase offset as a phase synchronization reference information to the various wireless power transmitters. Said wireless power transmitters each comprising a DSP 130 with RF signal processor 120, with said master wireless power transmitter having a master DSP 130 with a master RF signal processor 120 seen as the central controller board clock source. In turn said power transmitters, on the basis of received and transmitted beacon/communication signals, of the plurality of wireless power transmitters “must perform mutual time synchronization” so as to coordinate each wireless power transmitter timing source with a common timing source; see, for example, paragraphs 0055-0056, 0087, 0089-0093, etc.).
Regarding Claims 7 and 17:
Modified Kim teaches the limitations of the preceding claims 1 and 11, respectively. Modified Kim, in further view of Kim, discloses wherein the WPTS is a slave WPTS and the instruction is received from an elected master WPTS (Fig.’s 1, 3-5, 9-10, wireless power transmitters 100 having a plurality of power transmitters 100a-d for example, wherein power transmitter 100a may be selected as the master wireless power transmitter, with power transmitters 100b-d acting as slave WPTS for receiving beacon/communication signals from master power transmitter 100a so as to establish mutual time synchronization and phase synchronization, and their related discussion; see, for example, paragraphs 0089-0093).
Regarding Claims 8 and 18:
Modified Kim teaches the limitations of the preceding claims 7 and 17, respectively. Modified Kim, in further view of Kim, wherein the WPTS and the one or more WPTSs are calibrated with one another to align transmissions based on respective clocks (Fig.’s 1, 3-5, 9-10, wireless power transmitters 100a-d each receiving a beacon signal from the power receiver 200 via array antenna 110 so as to further communicate with one another to form a collaborative system. Said system further configured to establish a master wireless power transmitter, such as power transmitter 100a, whereby said master wireless power transmitter 100a is responsible for managing phase synchronization between the wireless power transmitters, and transmit its phase offset as a phase synchronization reference information to the various wireless power transmitters. Said wireless power transmitters each comprising a DSP 130 with RF signal processor 120, with said master wireless power transmitter having a master DSP 130 with a master RF signal processor 120 seen as the central controller board clock source. In turn said power transmitters, on the basis of received and transmitted beacon/communication signals, of the plurality of wireless power transmitters “must perform mutual time synchronization” so as to coordinate each wireless power transmitter timing source with a common timing source; see, for example, paragraphs 0055-0056, 0087, 0089-0093, etc.)
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/208130 A1) in view of Hyde et al. (U.S. Patent Publication Number 2010/0079008) and in further view of Bell et al. (U.S. Patent Publication Number 2017/0110889).
Regarding Claims 4 and 14:
Modified Kim teaches the limitations of the preceding claims 3 and 13, respectively. While Modified Kim discloses each wireless power transmitter having a set range of operation (i.e. a safe range of operation), continual adjustment of the power delivered by each individual power transmitter, as well as how said power transmitted by a single transmitter may decrease based upon an increase in distance from the wireless power receiver thereby adjusting the virtual WPTS network to rely more on power transmitters closer to said device (see, for example, paragraphs 0060-0061, 0064-0066, 0073, claim 4, etc.), Modified Kim fails to explicitly disclose receiving an instruction to disband the virtual WPTS.
However, Bell et al. discloses receiving an instruction to disband the virtual WPTS on a condition that the WPRC has moved away from at least one of the WPTSs of the one or more WPTSs (Fig. 3 and its related discussion; see, for example, paragraph 0060 which discloses a transmitter may receive a signal from a receiver indicating the receiver no longer needs power or when the receiver is physically moved beyond the range of the power transmitter. Said signal causing the WPTSs to discontinue the functionality of power transmission, i.e. disbanding the virtual WPTS). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Kim to provide instructions so as to disband the virtual WPTS on the basis of a WRPC distance, . 
Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/208130 A1) in view of Hyde et al. (U.S. Patent Publication Number 2010/0079008) and in further view of Kim et al. (U.S. Patent Publication Number 2012/0214536; hereinafter Kim ‘536).
Regarding Claims 9 and 19:
Modified Kim teaches the limitations of the preceding claims 8 and 18, respectively. While Modified Kim discloses wherein the wireless power provided by the WPTS is phase synchronized with the wireless power transmitted by the one or more WPTSs, Modified Kim fails to teach wherein the wireless power provided by the WPTS substantially constructively interferes at the WPRC with wireless power transmitted by the one or more WPTSs.
However, Kim ‘536 discloses wherein the wireless power provided by the WPTS substantially constructively interferes at the WPRC with wireless power transmitted by the one or more WPTSs (Fig. 3, and its related discussion; see, for example, paragraphs 0044-0046 which disclose the wireless power signals transmitted from a plurality of transmitters may coincide with each other, causing constructive interference to occur and provide an amplified wireless power signal for wireless charging). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings 
Regarding Claims 10 and 20:
Modified Kim teaches the limitations of the preceding claims 9 and 19, respectively. Modified Kim, in further view of Kim, discloses wherein the received indication of the clock is based on a power received at a calibration unit (Fig.’s 1, 3-5, 9-10, power transmitters 100 comprising array antenna 110, RF signal processing unit 120, DSP unit 130, and communication interface 140 used so as to transmit and receive phase synchronization information, and their related discussion; see, for example, paragraphs 0052-0057, 0065-0070, 0087, 0089-0093, etc. which disclose a master power transmitter 100a, for example, may transmit information to the various slave power transmitters, 100b-d for example, including phase synchronization information which is based upon a variety of factors including an output power signal of the respective master power transmitter.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836